Name: Commission Regulation (EEC) No 1518/86 of 20 May 1986 amending Regulation (EEC) No 3142/85 increasing to 542 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/2321 . 5 . 86 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1518/86 of 20 May 1986 amending Regulation (EEC) No 3142/85 increasing to 542 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1355/86 ('), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3826/85 (4) ; Whereas Commission Regulation (EEC) No 3142/85 (^ as last amended by Regulation (EEC) No 1410/86 (*), opened a standing invitation to tender for the export of 442 000 tonnes of barley held by the French intervention agency ; whereas, in a communication of 16 May 1986, France informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency, for which a standing invitation to tender for export has been opened, should be increased to 542 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3142/85 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3142/85 is replaced by the following : ''Article 2 1 . The invitation to tender shall cover a maximum of 542 000 tonnes of barley to be exported to all third countries . 2 . The regions in which the 542 000 tonnes of barley are stored are listed in Annex I hereto'. Article 2 Annex I to Regulation (EEC) No 3142/85 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 118 , 7 . 5 . 1986, p. 1 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 371 , 31 . 12 . 1985, p. 1 . 0 OJ No L 280 , 12. 11 . 1985, p. 7 . (6) OJ No L 128 , 14. 5 . 1986, p. 27 . No L 132/24 Official Journal of the European Communities 21 . 5 . 86 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Bordeaux 20 000 Amiens 3 900 Chalons 104 750 Dijon 91 000 Lille 26 000 Nancy 87 000 Orleans 61 250 Rouen 36 100 Paris 97 000 Poitiers 15 000 '